Name: 89/596/EEC: Commission Decision of 13 October 1989 accepting undertakings relating to the anti-dumping proceeding concerning certain serial-impact dot-matrix printers assembled in the Community by NEC Technology Ltd and Star Micronics Manufacturing Ltd
 Type: Decision
 Subject Matter: nan
 Date Published: 1989-11-23

 Avis juridique important|31989D059689/596/EEC: Commission Decision of 13 October 1989 accepting undertakings relating to the anti-dumping proceeding concerning certain serial-impact dot-matrix printers assembled in the Community by NEC Technology Ltd and Star Micronics Manufacturing Ltd Official Journal L 340 , 23/11/1989 P. 0025 - 0026*****COMMISSION DECISION of 13 October 1989 accepting undertakings relating to the anti-dumping proceeding concerning certain serial-impact dot-matrix printers assembled in the Community by NEC Technology Ltd and Star Micronics Manufacturing Ltd (89/596/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidied imports from countries not members of the European Economic Community (1), and in particular Article 13 (10) thereof, After consultation within the Advisory Committee as provided for under the abovementioned Regulation, Whereas: A. Procedure (1) In November 1988, the Commission received a complaint lodged by the Committee of European Printer Manufacturers (Euro Print) on behalf of the producers of serial-impact dot-matrix printers (SIDM printers) whose collective output represents a major proportion of Community production of the product in question. The complaint contained sufficient evidence of the fact that, following the opening of the investigation concerning SIDM printers originating in Japan (2), which led to the adoption of Council Regulation (EEC) No 3651/88 (3) imposing a definitive anti-dumping duty on imports of these products, a number of companies were assembling SIDM printers in the Community under the conditions referred to in Article 13 (10) of Regulation (EEC) No 2423/88. Accordingly, after consultation, the Commission announced, by a notice published in the Official Journal of the European Communities (4) the initiation of an investigation under the said Article 13 (10) concerning SIDM printers assembled in the Community by companies related to or associated with the following Japanese manufacturers whose exports were subject to a definitive anti-dumping duty: - Brother Industries Ltd, - Citizen Watch Co. Ltd, - Fujitsu Ltd, - Juki Corporation, - Matsushita Electric Co., - NEC Corporation, - OKI Electric Industry Co. Ltd, - Seiko Epson Corporation, - Seikosha Co. Ltd, - Star Micronics Co. Ltd, - Tokyo Electric Company. B. Results of the investigation (2) The investigation showed that Brother, Citizen, Fujitsu, Matsushita, OKI, Seikosha and TEC had reached the required 40 % of non-Japanese parts during the investigation period. Accordingly, the relevant anti-dumping duties were not extended to SIDM printers assembled in the Community by these companies. In addition, Epson France and Epson UK offered undertakings during the course of the proceeding which were accepted by Commission Decision 89/543/EEC (1). (3) For NEC and STAR, after taking into consideration the circumstances of each case, Council Regulation (EEC) No 3042/89 (2) extended the anti-dumping duty imposed by Council Regulation (EEC) No 3651/88 of 23 November 1988 to certain SIDM printers assembled in the Community by these companies. C. Undertaking (4) NEC and STAR have now also offered undertakings. The Commission verified, at the premises of the companies concerned, that these companies have removed the conditions justifying the extension by Regulation (EEC) No 3042/89 of the anti-dumping duty to SIDM printers assembled in the Community. In the light of the undertakings offered and of the results of the verification and after consultation, the Commission is satsified that the changes in the sourcing of parts and materials, the assurances regarding future sourcing and other aspects of the companies' assembly or production operation in the Community are sufficient for the undertakings to be accepted, HAS DECIDED AS FOLLOWS: Sole Article The undertakings offered by NEC Technology (UK) Ltd and Star Micronics Manufacturing Ltd concerning serial-impact dot-matrix printers incorporating a print system by needles, falling within CN code ex 8471 92 90, introduced into the commerce of the Community after having been assembled in the Community by these companies are hereby accepted. Done at Brussels, 13 October 1989. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 111, 25. 4. 1987, p. 2. (3) OJ No L 317, 24. 11. 1988, p. 33. (4) OJ No C 327, 20. 12. 1988, p. 8. (1) OJ No L 291, 10. 10. 1989, p. 57. (2) OJ No L 291, 10. 10. 1989, p. 52.